DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/458,481 dated 24 March 2022, responding to the 24 December 2021 Office Action provided in the rejection of claims 1-20, wherein claims 1, 8, and 15 have been amended.
Applicant’s arguments regarding the prior art rejections are considered moot in light of the new grounds of rejection (see Bhattacharjee et al. (Automating Cloud Service Deployment and Management using Model-driven Techniques) – art made of record) and the interview dated 23 March 2022 wherein no agreement was reached regarding the prior art rejections as presented in the previous Office action.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 24 March 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eicken et al. (U.S. 2017/0207968) (Hereinafter Eicken) in view of Cimprich et al. (U.S. 10,148,527) (Hereinafter Cimprich), further in view of Stienhans et al. (U.S. 2010/0042720) (Hereinafter Stienhans), and further in view of Bhattacharjee et al. (Automating Cloud Service Deployment and Management using Model-driven Techniques) (Hereinafter Bhattacharjee – art made of record).
As per claim 1, Eicken discloses a method comprising: 
generating an enumeration of a plurality of resources of the cloud-based storage system (see for example Eicken, this limitation is disclosed such that there is a computing cloud infrastructure that enables access to servers, storage, applications, and services (i.e. “cloud-based storage system”); paragraph [0028]. Further, there is a cloud management service for testing and modeling a transition plan [for the cloud infrastructure]; paragraph [0035]. The transition plan is determined from resource enumerations (i.e. “examining a cloud-based storage system using codified states”); paragraph [0048]. The system generates a first enumeration of a set of resources deployed in one or more computing clouds at a first moment in time prior to implementing a transition based on a deployment template, and further generates a second enumeration of the plurality of resources described by the deployment template prospectively (any one of the generating the first enumeration and the generating the second enumeration reasonably discloses claimed “generating an enumeration of a plurality of resources of the cloud-based storage system”); paragraph [0008]);
comparing the enumeration to a previously submitted configuration template (see for example Eicken, this limitation is disclosed such that the generated first enumeration is representative of a first state (i.e. first enumeration is “a codified state for the cloud-based storage system”) of the set of resources deployed in the one or more computing clouds, and the generated second enumeration is representative of a prospective second state conformant with the plurality of resources subsequent to implementing the transition (i.e. second enumeration is also “a codified state for the cloud-based storage system”; as such any one of the first enumeration and second enumeration discloses both claimed “the enumeration” and claimed “a codified state for the cloud-based storage system”); paragraph [0008]. The cloud management system compares the first enumeration of the deployed resources with the second enumeration of the prospective resources (i.e. as each of the first and second enumeration discloses both claimed “enumeration” and claimed “codified state”, comparing the first and second enumeration reasonably discloses claimed “comparing the enumeration to a codified state for the cloud-based storage system”); paragraph [0048]. The first enumeration is of the cloud-computing system as provisioned from a deployment template (i.e. “a codified state comprising a configuration template previously submitted for the cloud-based storage system”); paragraph [0002]); and 
identifying, based on the comparison, a difference between the enumeration and the configuration template (see for example Eicken, this limitation is disclosed such that comparing the first enumeration and the second enumeration identifies (i.e. claimed “identifying, based on the comparison”) resources that are present in one enumeration but not the other one (i.e. “a difference between the enumeration and the codified state”); paragraph [0048]).
Eicken does not explicitly teach adding one or more missing resources to a cloud-based storage system, including resubmitting a version of a configuration template that includes the one or more missing resources, thereby causing the cloud-based storage system to add the one or more missing resources according to the resubmitted configuration template.
However, Cimprich discloses adding one or more missing resources to a cloud-based storage system, including resubmitting a version of a configuration template that includes the one or more missing resources, thereby causing the cloud-based storage system to add the one or more missing resources according to the resubmitted configuration template (see for example Cimprich, this limitation is disclosed such that a bundle of services to be hosted in a cloud is defined by a service template that identifies the services, along with metadata that describes the services; col.5 lines {30}-{46}, claim 11 and associated text. Dynamic re-determination and initiating re-placement of resources specified in a service template occurs. Placement is re-executed to determine whether there are any updated placement options that specify a new possible placement location for any of the resource; col.23 lines {44}-{59}, claim 11 and associated text. Placement includes determining what resources to instantiate; col.3 lines {14}-{21}). 
Eicken in view of Cimprich is analogous art because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eicken by re-executing placement of cloud resources from template as taught by Cimprich because it would enhance the teaching of Eicken with an effective means of dealing with changes over time in response to updates relating to service providers, the regions they support, the assets they support, and other dynamic factors (as suggested by Cimprich, see for example Abstract).
Eicken in view of Cimprich does not explicitly teach the limitation wherein an enumeration identifies resources that are currently allocated to a cloud-based storage system.
However, Stienhans discloses the limitation wherein an enumeration identifies resources that are currently allocated to a cloud-based storage system (see for example Stienhans, this limitation is disclosed such that a listing (i.e. enumeration) of all cloud-based resources that are currently provisioned can be viewed on request; paragraph [0033]).
Eicken in view of Cimprich is analogous art with Stienhans because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eicken in view of Cimprich by viewing a listing of provisioned cloud-based resources as taught by Stienhans because it would enhance the teaching of Eicken in view of Cimprich with an effective means of enabling a user via a multi-cloud management module to initiate/terminate, suspend/resume, and view detailed information about particular resources that are currently in use (as suggested by Stienhans, see for example paragraphs [0032]-[0034]).
Although Eicken in view of Cimprich, further in view of Stienhans comparing the enumeration to a previously submitted configuration template, Eicken in view of Cimprich, further in view of Stienhans does not explicitly teach a configuration template that previously indicated resources that were to be allocated to a cloud-based system.
However, Bhattacharjee discloses a configuration template that previously indicated resources that were to be allocated to a cloud-based system (see for example Bhattacharjee, this limitation is disclosed such that a completion engine compares a TOSCA-compliant topology specification with target models and combines missing components to make a fully deployable model; p.4 col.1 ¶2).
Eicken in view of Cimprich, further in view of Stienhans is analogous art with Bhattacharjee because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eicken in view of Cimprich, further in view of Stienhans by comparing a topology with a target as taught by Bhattacharjee because it would enhance the teaching of Eicken in view of Cimprich, further in view of Stienhans with an effective means automating cloud deployment with completion fulfillment (as suggested by Bhattacharjee, see for example paragraphs [0032]-[0034]).
As per claim 3, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee discloses the method of claim 1, Eicken disclosing identifying the difference comprises identifying a resource included in the configuration template and excluded from the enumeration (see for example Eicken, this limitation is disclosed such that comparing the first enumeration and the second enumeration identifies resources that are present in one enumeration but not the other one (i.e. claimed “identifying a resource included in the codified state and excluded from the enumeration”); paragraph [0048]).
Eicken does not explicitly teach adding a resource in a cloud-based storage system.
However, Cimprich discloses adding a resource in a cloud-based storage system (see for example Cimprich, this limitation is disclosed such that a bundle of services to be hosted in a cloud is defined by a service template that identifies the services, along with metadata that describes the services; col.5 lines {30}-{46}, claim 11 and associated text. Placement includes determining what resources to instantiate; col.3 lines {14}-{21}).
As per claim 5, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee discloses the method of claim 1, wherein identifying the difference comprises identifying a resource excluded from the configuration template and included in the enumeration, and the method further comprises configuring the cloud-based storage system to use the resource (see for example Eicken, this limitation is disclosed such that comparing the first enumeration and the second enumeration identifies resources that are present in one enumeration but not the other one (i.e. “identifying the difference comprises identifying a resource excluded from the codified state and included in the enumeration”); paragraph [0048]. When the resource exists in the enumeration of prospective resources but not the enumeration of deployed resources, the cloud management service identifies a provisioning procedure for establishing or provisioning the resource (i.e. configuring the cloud-based storage system to use the resource); paragraph [0049]).
Regarding claim 8, it is an apparatus claim having similar limitations cited in claim 1. Moreover, Eicken discloses an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer process, cause the apparatus to carry out steps (see for example Eicken, Fig.6 and associated text, paragraph [0013]). Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is an apparatus claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 12, it is an apparatus claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 15, it is a product claim having similar limitations cited in claim 1. Moreover, Eicken discloses a computer program product for examining a cloud-based system using codified states, the computer program product disposed upon a non-transitory computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps (see for example Eicken, Fig.6 and associated text, paragraph [0013]). Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a product claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 19, it is a product claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eicken (U.S. 2017/0207968) in view of Cimprich (U.S. 10,148,527), further in view of Stienhans (U.S. 2010/0042720), further in view of Bhattacharjee (Automating Cloud Service Deployment and Management using Model-driven Techniques) as applied to claims 1, 8, and 15 above, respectively, and further in view of Carpenter et al. (U.S. 2017/0026416) (Hereinafter Carpenter).
As per claim 2, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a configuration template is an Infrastructure as Code (IaC) configuration template.
However, Carpenter discloses the limitation wherein a configuration template is an Infrastructure as Code (IaC) configuration template (see for example Carpenter, this limitation is disclosed such that the state of a cloud-based IT environment that is accessed comprises an infrastructure-as-code (IaC) template for the IT environment; paragraph [0013]).
Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee is analogous art with Carpenter because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee by using an IaC template as taught by Carpenter because it would enhance the teaching of Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee with an effective means of determining state of a cloud-based environment with a representation that can be parsed (as suggested by Carpenter, see for example paragraph [0013]).
Regarding claim 9, it is an apparatus claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 16, it is a product claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eicken (U.S. 2017/0207968) in view of Cimprich (U.S. 10,148,527), further in view of Stienhans (U.S. 2010/0042720), further in view of Bhattacharjee (Automating Cloud Service Deployment and Management using Model-driven Techniques) as applied to claims 1, 8, and 15 above, respectively, and further in view of Kwan et al. (U.S. 2013/0103676) (Hereinafter Kwan).
As per claim 4, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach issuing an alert indicating a difference.
However, Kwan discloses issuing an alert indicating a difference (see for example Kwan, this limitation is disclosed such that as part of querying service directories from clod service providers (paragraph [0038]), when a matching service to be utilized is not located as an identified existing service (i.e. claimed “difference” indicating missing resources in a cloud environment), a notification of the service absence is conveyed to one or more users (i.e. “issuing an alert indicating the difference”, paragraph [0031])).
Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee is analogous art with Kwan because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the method as taught by Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee by notifying users of missing resources as taught by Kwan because it would enhance the teaching of Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee with an effective means of indicating to an appropriate user that some action should be taken (as suggested by Kwan, see for example paragraph [0067]).
Regarding claim 11, it is an apparatus claim having similar limitations cited in claim 4.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a product claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eicken (U.S. 2017/0207968) in view of Cimprich (U.S. 10,148,527), further in view of Stienhans (U.S. 2010/0042720), further in view of Bhattacharjee (Automating Cloud Service Deployment and Management using Model-driven Techniques) as applied to claims 1, 8, and 15 above, respectively, and further in view of Sundaram et al. (U.S. 2019/0166007) (Hereinafter Sundaram).
As per claim 6, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach assigning, to each resource of a plurality of resources, a corresponding tag.
However, Sundaram discloses assigning, to each resource of the plurality of resources, a corresponding tag (see for example Sundaram, this limitation is disclosed such that a tag manager assigns tags to public and private cloud resources; paragraph [0049]).
Eicken in view of Cimprich, further in view of Stienhans is analogous art with Sundaram because they are from the same field of endeavor, cloud management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee by tagging cloud resources as taught by Sundaram because it would enhance the teaching of Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee with an effective means of calculating and displaying relative efficiency of resources in cloud environments (as suggested by Sundaram, see for example paragraph [0053]).
As per claim 7, Eicken in view of Cimprich, further in view of Stienhans, further in view of Bhattacharjee, further in view of Sundaram discloses the method of claim 6, wherein generating the enumeration comprises querying the cloud-based storage system for each corresponding tag for the plurality of resources (see for example Sundaram, this limitation is disclosed such that a user may input a query for the cloud resources assigned to any number of particular tags (i.e. querying the cloud-computing environment for each corresponding tag for the plurality of resources); paragraph [0053]).
Regarding claim 13, it is an apparatus claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 14, it is an apparatus claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 20, it is a product claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196